DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and they are not persuasive.
i.	Applicant argues that Examiner’s claim interpretation amounts to the reference Her et al. (2018/0373361) failing to explicitly disclose the user fingerprint authentication is performed using data corresponding to only a portion of the area where the fingerprint sensor 210 is arranged.
	The Office respectfully disagrees.  Her discloses fingerprint frames’ parameter modification comprising changes in at least scan direction, driving order [0071].  As indicated in the below rejection of the claims, to “...scan...” or have an “...order...” of driving that can be modified, is to at least for a portion of a fingerprint frame, perform scanning/driving of less than all of the sensing elements.  To drive less than all of said elements is to operate a portion of the (fingerprint) sensing area, smaller than a size of the entire sensing area, as claimed.
ii.	Applicant argues the allowability of claims depending from those reciting the argued limitations.
The Office respectfully disagrees.  The argument is rendered moot in view of the maintained rejection of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3, 5, 6, 13 – 15, 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Her et al. (2018/0373361; hereinafter Her).

Regarding claim 1, Her discloses a display device (300 of Figures 3, 4), comprising: 
a display panel including a display area (304) in which an image is displayed ([0044]: “...active area of the display device...may correspond to the portion...where images are displayed...”); and 
a fingerprint sensor (210) disposed on a first surface of the display panel (304; bottom surface, relative to orientation of the figure) and including a sensing area for sensing a fingerprint of a user (Example of dashed lines indicating boundary in top view [0011]), wherein 
the display device is configured to authenticate the fingerprint of the user by using data ([0079]: Fingerprint data forms basis for authentication) for a portion of the sensing area (Fingerprint image formed from signals captured [0071] with sensing elements [0031] or electrodes [0034] within sensing area {210 of Figures 2A – 4}), wherein 
the fingerprint sensor (210) is configured to generate data based on sensing signals corresponding to a first area that is the portion of the sensing area, among sensing signals acquired across the entire sensing area (Fingerprint sensor’s plurality of sensing elements’ respective resulting signals [0089] used to determine input information [0032] describing area of input object contact location [0033]), wherein 
the first area corresponds to a touch point where a finger of the user comes into contact with the display panel (Detecting contact [0032] of input object [0031] taking the form of a finger [0043]). 
Her does not make an outright statement of the device being provided wherein a size of the first area is smaller than a size of the entire sensing area. 
However, fingerprint images are captured during frames [0074] whose parameters, including at least scan direction / driving order, may be adjusted [0071].  Fingerprint sensing elements’ (220 of Figure 2A; 230, 240 of Figure 2B) operation in accordance with language “...scan...” and “...order...” strongly suggests that the selection of sensing elements driven during a chosen fingerprint frame may differ from the selection of sensing elements driven during a different fingerprint frame.  This is only possible if at least one such fingerprint frame comprises driving a number of sensing elements that is less than all of the sensing elements.  This is interpreted to be an indirect teaching of the size of the first area being smaller than a size of the entire sensing area.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention Her provides an indirect teaching of the device wherein a size of the first area is smaller than a size of the entire sensing area, as claimed, in view of the reasoning above. 

Regarding claim 2, Her discloses the display device according to claim 1.  Her discloses the device wherein the sensing area (210 of Figure 3) is included in the display area (304).

Regarding claim 3, Her discloses the display device according to claim 2.  Her discloses the device wherein a size of the sensing area is equal to or greater than 80% of a size of the display area (Alternative to Figure 3’s illustration of fingerprint sensor 210 extending over a discrete portion of display area 304, is instead for the fingerprint sensor to extend over an entire region of the display area [0023]1).

Regarding claim 5, Her discloses the display device according to claim 1.  Her discloses the device further comprising: a touch sensor (308 of Figures 3, 4) configured to recognize a touch by the user [0043].

Regarding claim 6, Her discloses the display device according to claim 5.  Her discloses the device wherein the touch sensor (308 of Figure 4) is disposed on a second surface of the display panel (304; top surface, relative to orientation of the figure).

Regarding claim 13, Her discloses the display device according to claim 1.  Her discloses the device further comprising: a first memory for storing the data [0022] of the portion of the sensing area (210 of Figures 3, 4) and previously obtained fingerprint information of the user ([0091]: Enrollment template).
Her does not expressly state the device being provided wherein previously obtained fingerprint information are stored on a second memory, comprised within the device.  
However, [0082] of the instant application indicates that a single memory may instead perform the functions of each of first and second memories.  No advantage, problem in need of solving or specific purpose is explicitly identified to motivate the selection of one, as opposed to first and second memory.  An artisan would thus expect Applicant’s invention to perform equally well with the use of one memory, by Applicant’s admission that functionality is in no way hindered by the use of one memory.
Therefore, it would have been an obvious design choice to one having ordinary skill in the art before the filing date of the claimed invention for the device of Her to be modified with a second memory which stores previously obtained fingerprint information of the user, as claimed, in view of the reasoning above.
		
Regarding claim 14, Her discloses the display device according to claim 13.  Her discloses the device further comprising: a processor configured to match the data stored in the first memory with fingerprint information stored in the second memory (Controller comprising processing system [0022] performs matching [0091]).

Regarding claim 15, Her discloses a method [0006] of driving a display device ([0039]: Updating display device), the method comprising: 
performing a fingerprint sensing operation by sensing a sensing area (Figures 3, 4: Dashed lines indicating boundary of 210 in top view; [0011]) contacted by a finger of a user with a fingerprint sensor included in the display device (Detecting contact [0032] of input object [0031] taking the form of a finger [0043]); 
generating data, at the fingerprint sensor, and providing the data to a read-out circuit (Interface with fingerprint sensor [0022] including sensor module scanning sensing elements [0086]), wherein the data is based on a sensing signal corresponding to a first area that is a portion of the sensing area ([0031]: Input information determined by input object’s reflection of active illumination provided to the sensing region); 
performing an image-processing operation on the data ([0081]: Processing signals/image captured); and 
performing a matching operation in which an image processed by performing the image-processing operation is compared with a previously stored fingerprint image ([0091]: Comparison and matching of captured fingerprint image, to enrollment template), wherein 
the first area corresponds to a touch point where the finger of the user comes into contact (Detecting contact [0032] of input object [0031] taking the form of a finger [0043]).
Her does not make an outright statement of the device being provided wherein a size of the first area is smaller than a size of the entire sensing area. 
However, fingerprint images are captured during frames [0074] whose parameters, including at least scan direction / driving order, may be adjusted [0071].  Fingerprint sensing elements’ (220 of Figure 2A; 230, 240 of Figure 2B) operation in accordance with language “...scan...” and “...order...” strongly suggests that the selection of sensing elements driven during a chosen fingerprint frame may differ from the selection of sensing elements driven during a different fingerprint frame.  This is only possible if at least one such fingerprint frame comprises driving a number of sensing elements that is less than all of the sensing elements.  This is interpreted to be an indirect teaching of the size of the first area being smaller than a size of the entire sensing area.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention Her provides an indirect teaching of the device wherein a size of the first area is smaller than a size of the entire sensing area, as claimed, in view of the reasoning above. 

Regarding claim 21, Her discloses a display device (300 of Figures 3, 4), comprising: 
a display panel including a display area (304) in which an image is displayed ([0044]: “...active area of the display device...may correspond to the portion...where images are displayed...”); 
a fingerprint sensor (210) disposed on the display panel (304) and including a sensing area for sensing a fingerprint of a user (Example of dashed lines indicating boundary in top view [0011]); and 
a processor (100 of Figure 1; [0022]) configured to authenticate the fingerprint of the user by using data read out [0091] from only a portion of the sensing area (Dashed lines indicating boundary in top view [0011]), wherein 
the fingerprint sensor (210) is configured to generate data based on sensing signals corresponding to a first area that is the portion of the sensing area, among sensing signals acquired across the entire sensing area (Fingerprint sensor’s plurality of sensing elements’ respective resulting signals [0089] used to determine input information [0032] describing area of input object contact location [0033]), wherein 
the first area corresponds to a touch point where a finger of the user comes into contact with the display panel (Detecting contact [0032] of input object [0031] taking the form of a finger [0043]).
Her does not make an outright statement of the device being provided wherein a size of the first area is smaller than a size of the entire sensing area. 
However, fingerprint images are captured during frames [0074] whose parameters, including at least scan direction / driving order, may be adjusted [0071].  Fingerprint sensing elements’ (220 of Figure 2A; 230, 240 of Figure 2B) operation in accordance with language “...scan...” and “...order...” strongly suggests that the selection of sensing elements driven during a chosen fingerprint frame may differ from the selection of sensing elements driven during a different fingerprint frame.  This is only possible if at least one such fingerprint frame comprises driving a number of sensing elements that is less than all of the sensing elements.  This is interpreted to be an indirect teaching of the size of the first area being smaller than a size of the entire sensing area.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention Her provides an indirect teaching of the device wherein a size of the first area is smaller than a size of the entire sensing area, as claimed, in view of the reasoning above. 

Regarding claim 23, Her discloses a display device (300 of Figures 3, 4), comprising: 
a display panel including a display area (304) in which an image is displayed ([0044]: “...active area of the display device...may correspond to the portion...where images are displayed...”); 
a fingerprint sensor (210) disposed on the display panel (304) and including a sensing area (Example of dashed lines indicating boundary in top view [0011]), wherein the fingerprint sensor is configured to 
sense a first portion of the sensing area contacted by a finger of a user (Detecting contact within sensing region [0032] of input object [0031] taking the form of a finger [0043]), and 
generate data based on sensing signals corresponding to the first portion of the sensing area ([0031]: Input information determined by input object’s reflection of active illumination provided to the sensing region) among sensing signals acquired across the entire sensing area (Input object contact location [0033] described with collection of each among plurality of sensing elements’ resulting signals [0089]); and 
a processor (100 of Figure 1; [0022]) configured to authenticate a fingerprint of the user by processing an image of the fingerprint of the user [0081] and comparing the processed image with a pre-stored fingerprint image ([0091]: Comparison of captured fingerprint with enrollment template).
Her does not make an outright statement of the device being provided wherein a size of the first area is smaller than a size of the entire sensing area. 
However, fingerprint images are captured during frames [0074] whose parameters, including at least scan direction / driving order, may be adjusted [0071].  Fingerprint sensing elements’ (220 of Figure 2A; 230, 240 of Figure 2B) operation in accordance with language “...scan...” and “...order...” strongly suggests that the selection of sensing elements driven during a chosen fingerprint frame may differ from the selection of sensing elements driven during a different fingerprint frame.  This is only possible if at least one such fingerprint frame comprises driving a number of sensing elements that is less than all of the sensing elements.  This is interpreted to be an indirect teaching of the size of the first area being smaller than a size of the entire sensing area.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention Her provides an indirect teaching of the device wherein a size of the first area is smaller than a size of the entire sensing area, as claimed, in view of the reasoning above. 


ii.	Claims 7 – 9, 11, 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Her as applied to claim 1 above, and further in view of Setterberg et al. (2016/0180145; hereinafter Setterberg).

Regarding claim 7, Her discloses the display device according to claim 1.  
Her does not make an express statement of the device being provided wherein the portion of the sensing area corresponds to a singular point of the fingerprint.
However, Setterberg’s fingerprint sensor (3 of Figures 9a, 9b; [0088], [0089]) forms the image of a finger (5 of Figure 8) from a collection of partial images (25) carrying at least one instance of minutia (27a) with corresponding information and position [0081].  This is among the factors by which a more convenient enrollment procedure may be produced [0014].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Her to be modified wherein the portion of the sensing area corresponds to a singular point of the fingerprint in view of the teaching of Setterberg to produce a more convenient enrollment procedure.


Regarding claim 8, Her in view of Setterberg discloses the display device according to claim 7.  
Her does not make an outright statement being provided wherein the singular point includes a core, a delta, a ridge ending, a crossover, a bifurcation, or a pore.
However, Setterberg’s fingerprint sensor [0059] obtains information and position of minutiae [0081] with sensing elements at locations corresponding to fingerprint ridges [0023].  This is among the factors by which a more convenient enrollment procedure may be produced [0014].
Ridges, valleys, pores and other features may indeed be detected by Her [0022].  Setterberg is relied upon for conveying, unambiguously, such features’ corresponding position in a manner comparable to the claimed singular point.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Her to be modified wherein the singular point includes a core, a delta, a ridge ending, a crossover, a bifurcation, or a pore in view of the teaching of Setterberg to produce a more convenient enrollment procedure.


Regarding claim 9, Her in view of Setterberg discloses the display device according to claim 7.  
Her does not make an outright statement of the device being provided wherein the display device is further configured to acquire coordinates of the singular point.
However, Setterberg’s fingerprint sensor [0059] captures a finger (5 of Figure 8) with a collection of partial images (25) transposed relative to co-ordinate system x’ and y’ axes [0079].  This is among the factors by which a more convenient enrollment procedure may be produced [0014].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Her to be modified wherein the display device is further configured to acquire coordinates of the singular point in view of the teaching of Setterberg to produce a more convenient enrollment procedure.

Regarding claim 11, Her discloses the display device according to claim 1.  
Her does not explicitly disclose the device provided as further configured to acquire data for a second area corresponding to a singular point of the fingerprint.
However, Setterberg’s fingerprint sensor [0059] captures the template (30 of Figure 8) of a finger (5) assembled from at least first and second partial fingerprint images (25) whose at least one minutiae (27a, 27b) are discerned with corresponding position [0081].  This is among the factors by which a more convenient enrollment procedure may be produced [0014].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Her to be modified as further configured to acquire data for a second area corresponding to a singular point of the fingerprint in view of the teaching of Setterberg to produce a more convenient enrollment procedure.

Regarding claim 17, Her discloses the method according to claim 15.  
Her does not expressly state the method being provided as further comprising: determining whether a singular point is included in the first area or whether a number of singular points equal to or greater than a reference number is included in the first area.
However, Setterberg’s fingerprint sensor [0059] extracts for each finger placement (Figure 2: 7a...7c) template data [0040] including minutiae [0041] with a corresponding position within the fingerprint image [0081].  This is among the factors by which a more convenient enrollment procedure may be produced [0014].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Her to be modified as further comprising determining whether a singular point is included in the first area or whether a number of singular points equal to or greater than a reference number is included in the first area in view of the teaching of Setterberg to produce a more convenient enrollment procedure.


Regarding claim 18, Her in view of Setterberg discloses the method according to claim 17.  
Her does not expressly state the method being provided as further comprising: generating data based on a sensing signal corresponding to a second area corresponding to the singular point and transmitting the data based on the sensing signal corresponding to the second area to a memory.
However, Setterberg’s fingerprint sensor [0059] captures the template (30 of Figure 8) of a finger (5) assembled from at least first and second partial fingerprint images (25) whose at least one minutiae (27a, 27b) are discerned with corresponding position [0081].  When a template’s total coverage – produced from the collection of partial images – exceeds a threshold coverage [0085], the template is stored in memory [0086].  This is among the factors by which a more convenient enrollment procedure may be produced [0014].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Her to be modified as further comprising generating data based on a sensing signal corresponding to a second area corresponding to the singular point and transmitting the data based on the sensing signal corresponding to the second area to a memory in view of the teaching of Setterberg to produce a more convenient enrollment procedure.


Regarding claim 19, Her in view of Setterberg discloses the method according to claim 18.  
Her does not explicitly disclose the method being provided wherein the second area is included in the first area.
However, Setterberg’s fingerprint sensor [0059] captures a template (30 of Figure 8) formed from a collection of partial images (25) overlapping and thus included in the area of one another.  This is among the factors by which a more convenient enrollment procedure may be produced [0014].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Her to modified wherein the second area is included in the first area in view of the teaching of Setterberg to produce a more convenient enrollment procedure.


iii.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Her in view of Setterberg, as applied to claim 9 above, and further in view of Takhar et al. (6,002,787; hereinafter Takhar).

Regarding claim 10, Her in view of Setterberg discloses the display device according to claim 9.  
Her in view of Setterberg does not explicitly disclose the device wherein the coordinates of the singular point are acquired using artificial intelligence (AI) technology.
However, Takhar describes the use of fingerprint sensing (col. 1, ll. 13 – 17) capturing coordinates of, among other features, core and delta points (col. 18, ll. 6 – 7) resolved with a neural network (col. 21, ll. 15 – 19).  This is among the means by which problematic aspects of prior art fingerprint sensing (col. 1, ll. 41 – 50) are overcome with use a smaller fingerprint area (col. 1, ll. 50 – 53).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Her to be modified wherein the coordinates of the singular point are acquired using artificial intelligence (AI) technology in view of the teaching of Takhar to exploit the benefits of using a smaller fingerprint area.


iv.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Her in view of Setterberg, as applied to claim 11 above, and further in view of Chang (2019/0163951).

Regarding claim 12, Her in view of Setterberg discloses the display device according to claim 11.  
Her in view of Setterberg does not expressly state the device being provided wherein the second area has a different size than the first area.
However, Chang’s fingerprint authentication [0002] performs enrollment using at least captured first image (e.g. 71 of Figure 7) and second image (e.g. 73) having an area larger than the area of the first image [0033].  These are among the measures taken to introduce desired flexibility to update fingerprint information that does not require a restarting of enrollment altogether [0004].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Her to be modified wherein the second area has a different size than the first area in view of the teaching of Chang to produce a more flexible, updatable process of enrollment.


v.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Her as applied to claim 15 above, and further in view of Rosqvist (2018/0173981).

Regarding claim 20, Her discloses the method according to claim 15.  
Her does not make an outright statement of the method being provided as further comprising: acquiring coordinates of a singular point of the fingerprint of the user.
However, Setterberg’s fingerprint sensor [0059] captures a finger (5 of Figure 8) with a collection of partial images (25) transposed relative to co-ordinate system x’ and y’ axes [0079].  This is among the factors by which a more convenient enrollment procedure may be produced [0014].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Her to be modified as further comprising acquiring coordinates of a singular point of the fingerprint of the user in view of the teaching of Setterberg to produce a more convenient enrollment procedure.
Her in view of Setterberg does not explicitly disclose the method being provided as further comprising cropping the image processed by performing the image-processing operation based on the coordinates of the singular point.

However, Rosqvist’s biometric template enrollment [0001] of a fingerprint [0029] comprising extracted images (Figure 4: A, B...AG) cropped, selected and ranked on the basis of the quantity of features able to be extracted [0041].  This is among the measures utilized to better discern the relationship among features present in fingerprint [0005].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Her to be modified as further comprising cropping the image processed by performing the image-processing operation based on the coordinates of the singular point in view of the teaching of Rosqvist to better discern the relationship among features present in a fingerprint.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The entire region, amounting to 100% thereof, is greater than the claimed 80%.